DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-4 have been rejected. 
Claim Rejections – 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 3 is directed to a non-transitory computer readable medium. Therefore, the claim falls within the four statutory categories of invention. 
The claim recites classifying and storing digital images in an organized manner. Specifically, the claims recite “receiving content which is a target of a [ledger],” “dividing the content into content sections,” “adding, to the content sections obtained through the division, information for generating the content from the content sections,” and “transmitting the content sections through the [ledger], the content sections having the added information;” which is grouped within the “Certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the claim describes a process of collecting content data, 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim such as a non-transitory computer readable medium storing a program, a computer and a blockchain, merely use a computer as a tool to perform an abstract idea and/or generally link the user of a judicial exception to a particular technological environment. Specifically, these additional elements perform the steps or functions of “receiving content which is a target of a [ledger],” “dividing the content into content sections,” “adding, to the content sections obtained through the division, information for generating the content from the content sections,” and “transmitting the content sections through the [ledger], the content sections having the added information.” The use of a processor/computer as a tool to implement the abstract idea and/or generally link the use of the abstract idea to a particular technological environment  does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a non-transitory computer readable medium storing a program, a computer and a blockchain to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of classifying and storing digital images in an organized manner. As discussed above, taking the claim elements separately, these additional elements perform(s) the steps or functions of “receiving content which is a target of a [ledger],” “dividing the content into content sections,” “adding, to the content sections obtained through the division, information for generating the content from the content sections,” and “transmitting the content sections through the [ledger], the content sections having the added information.” These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of classifying and storing digital images in an organized manner. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.

Claim Rejections – 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Unclear Language
Claim 3 recites “A non-transitory computer readable medium storing a program causing a computer to execute a process for information processing, the process comprising: receiving…dividing…adding…transmitting…” The claim recites a non-transitory computer readable medium storing a program causing a computer to perform a process comprising steps of receiving, dividing, adding and transmitting. However, the claim is silent on the program being executed by “a computer” to cause the computer to perform the process. Therefore, the claim is unclear whether “a computer” is capable of performing the process for information processing without executing a program stored in the non-transitory computer readable medium.
An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed (See In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hori M. (US 2020/0160466A1 (“Hori”)) in view of Iwahara et al. (EP 2458853A1 (“Iwahara”)).
Regarding claims 1, 3 and 4, Hori teaches a process comprising
receiving content which is a target of a blockchain (Hori: Fig. 1 'Information Processing Apparatus 11/33/34',  'Blockchain 17', Fig. 3;¶¶18-19, 21-23, 27, 61);
dividing the content into content sections; (Hori: Fig. 3 'Content Provider 14' 'Information Processing Apparatus 11'; ¶¶29, 61-62)
adding, to the content sections obtained through the division performed by the dividing unit, information for generating the content from the content sections; and (Hori: Fig. 1, Fig. 3, 'Content Provider 14', 'Information Processing Apparatus 11'; ¶¶19, 22, 26, 31, 61-62 (by disclosing the content 30a is divided into units of 1MB, for example, and in the content contracts 4’ of the very small capsules 30’, the metadata 31 is created by adding individual pieces of identification information to the location information 312 in the attribute information 311))
transmitting the content sections through the blockchain, the content sections having the information added by the adding unit. (Hori: Fig. 1, Fig. 3; ¶¶22 (by disclosing recording content contracts 4 including metadata 31a/b/c in Blockchain 17), 25, 61, 66)
Additionally, for claims 1 and 4, Hori teaches:
an information processing apparatus (Fig. 1, ‘Information Processing Apparatus 11/33’)
Additionally, for claim 3, Hori teaches:
A non-transitory computer readable medium storing a program causing a computer to execute a process for information processing, the process comprising (Hori: Fig. 1 'Information Processing Apparatus 11/33/34'; ¶¶18)
However, Hori does not explicitly teach the following limitations, however in the same field of endeavor, Iwahara teaches: 
for claim 1,
a receiving unit that receives content  (Iwahara: Fig. 1, 'Controller Content Selection Receiver 13', Fig. 2; ¶¶7, 25, 28-29)…
a dividing unit that divides the content into content sections (Iwahara: Fig. 1, 'Controller Divider 16'; ¶¶7, 33,  47-48)…
an adding unit that adds, to the content sections obtained through the division performed by the dividing unit, information (Iwahara: Fig. 1, 'Dubbing module 8'; ¶¶36, 52)…
a transmitting unit that transmits (Iwahara: Fig. 1; ¶¶6 (by disclosing a transmitter configured to transmit the files divides by the divider), 7, 58)…
for claim 4, 
means for receiving content  (Iwahara: Fig. 1, 'Controller Content Selection Receiver 13', Fig. 2; ¶¶7, 25, 28-29)…
means for dividing the content into content sections (Iwahara: Fig. 1, 'Controller Divider 16'; ¶¶7, 33,  47-48)…
means for adding, to the content sections obtained through the division performed by the dividing unit, information (Iwahara: Fig. 1, 'Dubbing module 8'; ¶¶36, 52)…
means for transmitting (Iwahara: Fig. 1; ¶¶6 (by disclosing a transmitter configured to transmit the files divides by the divider), 7, 58)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hori to include a receiving unit, a dividing unit, an adding unit and a transmitting unit, as disclosed in Iwahara, for a file dividing method (Iwahara: ¶1).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hori in view of Iwahara as applied to claim 1 further in view of Rudd et al. (US 7,613,746B2 (“Rudd”)).
Regarding claim 2, Hori in view of Iwahara teaches the apparatus of claim 1. Furthermore, 
Hori in view of Iwahara does not explicitly teach the following limitation, however in the same field of endeavor, Rudd teaches
wherein, when the content received by the receiving unit has an amount equal to or larger than a predetermined amount, the transmitting unit transmits, to a transmission source of the content, information indicating pending. (Rudd: Fig. 1, Fig. 5, steps 510/512; 7:4-30, 7:54-57)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Hori and Iwahara to include the support of file size management, as disclosed in Rudd, to send higher quality images, video or audio (Rudd: 6:45).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ginter (US 5,892,900) teaches VDE content control architecture. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/C.K./Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685